                                                                                            FILED
                                                                                   2019 Aug-23 PM 02:23
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


 ALEXANDRA SAENZ,                           )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Civil Action Number
                                            )    2:18-cv-01363-AKK
 ROBERT WILKIE, SECRETARY                   )
 OF VETERANS AFFAIRS,                       )
                                            )
       Defendant.


                    MEMORANDUM OPINION AND ORDER

      Alexandra Saenz brings this action, proceeding pro se, against her former

employer the United States Department of Veterans Affairs for violations of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq, as amended, and the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112(a). See doc. 1 at 3.

Saenz alleges that the VA discriminated against her by failing to accommodate her

disability and by discharging her because of her gender, disability, race, and national

origin. See doc. 1 at 5, 8. The VA has moved to dismiss for lack of subject matter

jurisdiction and failure to exhaust administrative remedies under Title VII and the

ADA. See doc. 6. Specifically, the VA contends that the court lacks subject matter

jurisdiction over the ADA claims, and that Saenz failed to exhaust administrative

remedies for her other claims. See doc. 6 at 1. After reading the briefs, see id.; docs.
                                           1
10, 12, reviewing the evidence, and considering the relevant law, the court finds that

the motion is due to be granted as to the ADA claims and Title VII national origin

discrimination claim, but denied as to the Title VII race and gender discrimination

claims.

      I. STANDARD OF REVIEW

      The VA brings its motion pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). A 12(b)(1) challenge for lack of subject matter jurisdiction

may take the form of a facial or factual attack on the complaint. See McElmurray v.

Consol. Gov’t of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007). A

facial attack “‘require[s] the court merely to look and see if [the] plaintiff has

sufficiently alleged a basis of subject matter jurisdiction’ taking ‘the allegations in

[her] complaint . . . as true.’” Id. (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529

(11th Cir. 1990)). By contrast, a factual attack challenges “‘the existence of subject

matter jurisdiction in fact, irrespective of the pleadings, and matters outside the

pleadings . . . are considered.’” Id. (quoting Lawrence, 919 F.2d at 1529). “[W]hen

a defendant properly [raises a factual] challenge[ ] . . . ‘no presumptive truthfulness

attaches to plaintiff’s allegations, and the existence of disputed material facts will

not preclude the trial court from evaluating for itself the merits of the jurisdictional

issue.’” Morrison v. Amway Corp., 323 F.3d 920, 925 (11th Cir. 2003)

(quoting Lawrence, 919 F.2d at 1529).


                                           2
      On the other hand, Federal Rule of Civil Procedure 12(b)(6) permits dismissal

when a complaint fails to state a claim upon which relief can be granted. Under

Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” “[T]he pleading

standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands     more    than   an    unadorned,    the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” are insufficient. Id. (citations and

internal quotation marks omitted). Moreover, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Id. (citations and internal quotation marks

omitted). A complaint states a facially plausible claim for relief “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citation omitted). Ultimately,

this inquiry is a “context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Id. at 679.

      However, where, as here, a party moves to dismiss based on a failure to

exhaust administrative remedies, the Eleventh Circuit has indicated a slightly

different standard applies. In Bryant v. Rich, the Eleventh Circuit held that, under


                                          3
the PLRA, “exhaustion of administrative remedies is a matter in abatement and not

generally an adjudication on the merits,” 520 F.3d 1368,1374-75 (11th Cir. 2008),

and, therefore, “should be decided on a Rule 12(b) motion to dismiss[,]” id. at 1375-

76. Although the court did not specify which 12(b) motion was appropriate for a

failure-to-exhaust defense, it explained that,

      where exhaustion—like jurisdiction, venue, and service of process—is
      treated as a matter in abatement and not an adjudication on the merits,
      it is proper to consider facts outside of the pleadings and resolve factual
      disputes so long as the factual disputes do not decide the merits, and the
      parties are given sufficient opportunity to develop the record.

Bryant, 520 F.3d at 1376 (citations omitted). While Bryant only concerned PLRA

claims, several courts in this circuit have applied the standard of review from Bryant

to Title VII claims. See, e.g., Basel v. Sec’y of Defense, 507 F. App’x 873, 875 (11th

Cir. 2013); Tillery v. U.S. Dep’t of Homeland Sec., 402 F. App’x 421, 424 (11th Cir.

2010); Nodd v. Integrated Airline Servcs., Inc., 41 F. Supp. 3d 1355, 1363-64 (S.D.

Ala. 2014). Under Bryant’s two-step process,

      First, the court must look to the factual allegations in the defendant’s
      motion and the plaintiff’s response, taking the plaintiff's version of the
      facts as true to the extent that it conflicts with that of the defendant. If
      the complaint is not subject to dismissal at this step, the court must then
      make specific findings to resolve the parties’ factual disputes, and
      determine whether the defendant bore its burden of proving that the
      plaintiff failed to exhaust his administrative remedies.

Basel v. Sec'y of Def., 507 F. App’x 873, 875 (11th Cir. 2013) (internal citations

omitted) (citing Turner v. Burnside, 541 F.3d 1077, 1082, 1082-83 (11th Cir. 2008).


                                           4
Notably, some courts before and after Bryant have treated motions to dismiss based

on failures to exhaust administrative remedies under Title VII as 12(b)(6) motions

for failure to state a claim. See, e.g., Banks v. Ackerman Sec. Sys., Inc., No.

109CV0229CC, 2009 WL 974242, at *2 (N.D. Ga. Apr. 10, 2009) (“The Court

dismisses these claims pursuant to Rule 12(b)(6) rather than Rule 12(b)(1) because

exhaustion of administrative remedies [under Title VII] is not a jurisdictional

prerequisite.”); Howell v. Dep’t of the Army, 975 F. Supp. 1293, 1296-97 (M.D. Ala.

1997) (“[F]ailure to meet a filing deadline constitutes failure to state a claim for

purposes of a motion to dismiss under Rule 12(b)(6) . . .”). However, because Bryant

advises that “where . . . exhaustion is not adjudicated as part of the merits, it is unlike

a defense under Rule 12(b)(6) for failure to state a claim, which is generally decided

on the merits[,]” the court finds that the present motion to dismiss for failure to

exhaust administrative remedies should not be analyzed under Rule 12(b)(6). See

Nodd, 41 F. Supp. 3d at 1364 n.9 (applying Bryant standard, rather than Rule

12(b)(6) standard, to Title VII motion).

      II. FACTUAL BACKGROUND

      This case arises out of Saenz’s discharge by the VA on October 30, 2017. See

doc. 1. Saenz, a Hispanic woman originally from Spain and Mexico, alleges that the

VA discharged her because of her disabilities, race, sex, and national origin. See id.

at 5, 8. Saenz’s alleged disabilities included her pregnancy, post-partum depression,


                                            5
post-partum anxiety, post-partum obsessive compulsive disorder, and post-traumatic

stress disorder. See id. at 5.

       Saenz last worked in the VA’s Physical Medicine and Rehabilitation

(“PM&R”) Department. See id. at 8. While working in PM&R, she “always had

problems with getting a reasonable accommodation due to [her] disabilities.” Id.

Specifically, the PM&R Department required her to begin the “whole

[accommodation] process” anew, even though the VA had medical documentation

of her disabilities and she received accommodations while working in another

department. See id. Furthermore, even when the VA provided her accommodations,

it would subsequently revoke these accommodations when Saenz’s co-workers

complained about the unfairness of the accommodations. See id. By contrast, when

Saenz’s coworkers requested an accommodation, the VA granted their requests

without making them “jump through hoops” and no one complained. Id.

       Moreover, Saenz’s co-workers were “verbally abusive” and “made fun of

[her] disabilities.” Id. When Saenz “complain[ed]” about these incidents, her co-

workers submitted “fake complaints” about her and, consequently, the Chief of

PM&R threatened to take disciplinary actions against her such as “write ups” or “bad

assessments.” Id. At some point, Saenz’s supervisor, Courtney Lassiter, informed

her that the Chief would not take disciplinary actions against her co-workers because

they, unlike Saenz, were black. Id.


                                         6
       Beginning in June 2016, Saenz took leave because of the birth of her son, and

was originally due to return in October. Id. However, in August 2016, Saenz

informed Lassiter “of [her] disabilities.” Id. From August 2016 through December

2017, she emailed the VA “doctors[’] excuses and medical documentation” on a

monthly basis, but received no responses. Id. On October 24, 2017, Saenz told

Lassiter that she was having problems with receiving her mail and asked if the VA

had sent her anything since May 2017. Id. When Lassiter responded that she should

have received something from Human Resources (HR), Saenz asked for the VA to

email her the mailed contents instead, but Lassiter did not reply. Id. On December

27, 2018, an HR representative informed Saenz that the VA had discharged her on

October 30, 2017 and sent her notice of the discharge by letter on October 24, 2017.

Id. The VA also informed Saenz that it received a delivery notification of a letter it

mailed to Saenz’s listed mailing address on October 9, 2018. Saenz maintains that

she never received either letter, and the October 24, 2017 letter was allegedly

“unable to be delivered” and returned to HR. Id. 1

       On January 18, 2018, Saenz initiated contact with an EEOC counselor, and

after counseling concluded, she filed an EEOC complaint on April 23, 2018, see id.


1
 Saenz asserts additional factual allegations in her response brief regarding working in a “hostile
environment” and describing the diagnosis of her postpartum depression, postpartum anxiety,
postpartum obsessive compulsive disorder, and post-traumatic stress disorder after the birth of her
son in June 2016. See doc. 10 at 1. However, “[a] complaint may not be amended by briefs in
opposition to a motion to dismiss.” Gibbons v. McBride, 124 F. Supp. 3d 1342, 1381 (S.D. Ga.
2015). Accordingly, the court does not consider these factual allegations in ruling on this motion.
                                                7
at 9, alleging disability and sex discrimination based on her discharge, see doc. 6-2

at 1.2 The EEOC dismissed her complaint, finding that Saenz failed to initiate contact

with an EEOC counselor within 45 days of her discharge as required by 29 C.F.R. §

1614.105(a). Doc. 1 at 9-10. Applying a “reasonable suspicion” standard, the EEOC

found that Saenz “should have suspected discrimination as early as October 9,

2017,” because she “received notice of [her] proposed removal” on that date, “but

certainly by October 30, 2017.” Id. at 10. Accordingly, the EEOC dismissed Saenz’s

charges, see id. at 12, and Saenz timely filed suit in this court. See doc. 1.

       III. ANALYSIS

       The VA contends that the ADA claims are barred for lack of subject matter

jurisdiction, and that the ADA claims and Title VII claims for gender, race, and

national origin discrimination fail because Saenz did not administratively exhaust

these claims. The court addresses each of these contentions in turn.




2
 Although Saenz did not attach the EEOC complaint to her Complaint, see doc. 1, the court may
consider the copy of her EEOC complaint that the VA has attached to its motion to dismiss, see
doc. 6-2, because the complaint is “central to [Saenz’s] claims” and its “authenticity . . . is not
challenged.” See Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir. 2005) (noting that extrinsic
documents may be considered on a motion to dismiss if they are central to the plaintiff’s claims
are their authenticity is undisputed); Edmonds v. Southwire Co., 58 F. Supp. 3d 1347, 1352 (N.D.
Ga. 2014) (“In discrimination cases, the EEOC charge is a document that courts routinely consider
when ruling on motions to dismiss, even if it was not attached to a pleading.”).


                                                8
              A. Whether the Court Has Subject Matter Jurisdiction Over the
                  ADA Claim

       The ADA prohibits “covered entit[ies],” including employers, from

“discriminat[ing] against a qualified individual on the basis of disability in regard to

. . . discharge of employees, . . . and other terms, conditions, and privileges of

employment.” 42 U.S.C. § 12112(a). However, as the VA notes, the United States

is not a “covered entity” subject to liability under the ADA. See 42 U.S.C. § 12111(2)

(defining “covered entity” as including “an employer”), (5)(B)(i) (excluding “the

United States” from the definition of “employer”). Consequently, “because [Saenz]

was a federal employee” of the VA, “she was not covered under the ADA.” See

Webb v. Donley, 347 F. App’x 443, 445 n.1 (11th Cir. 2009); Garrett v. Postmaster

General United States Postal Services, 725 F. App’x 782, 784 (11th Cir. 2018)

(noting that “the ADA does not cover federal employees”). 3 Therefore, the ADA

claims fail because the court lacks subject matter jurisdiction over them.

              B. Whether Saenz Exhausted Administrative Remedies

       The VA contends that Saenz did not administratively exhaust her Title VII

claims because (1) the national origin and race discrimination claims are beyond the

scope of the administrative investigation of her EEOC charges, and (2) Saenz failed



3
 Federal employees are covered instead under the Rehabilitation Act, 29 U.S.C. §§ 791, 794(a).
See Webb v. Donley, 347 F. App’x 443, 445 (11th Cir. 2009).


                                              9
to timely initiate contact with the EEOC with respect to her claims. See doc. 6 at 11-

13, 7-9.

                   1. Beyond the Scope of the EEOC Investigation

      First, the VA contends that Saenz failed to exhaust her claims for race and

national origin discrimination because these claims were not within the scope of a

reasonable investigation arising out of her EEOC charges. Title VII requires a

potential plaintiff to exhaust her administrative remedies before filing an

employment discrimination suit. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317

(11th Cir. 2001). A Title VII action “may be based ‘not only upon the specific

complaints made by the employee’s initial charge, but also upon any kind of

discrimination like or related to the charge’s allegations, limited only by the scope

of the EEOC investigation which can reasonably be expected to grow out of the

initial charges of discrimination.” Chanda v. Engelhard/ICC, 234 F.3d 1219, 1224-

25 (11th Cir. 2000) (citation omitted). Moreover, the EEOC regulations provide that

“[a] complainant may amend a complaint at any time prior to the conclusion of the

investigation to include issues or claims like or related to those raised in the

complaint.” 29 C.F.R. § 1614.106(d).

      Saenz’s EEOC complaint states only the following bases for her charges:

“Sex(female)[,] Disability (Pregnancy, Postpartum depression, Postpartum anxiety,

Postpartum OCD, Post Traumatic Stress Disorder).” Doc. 6-2 at 1. And, in response


                                         10
to the question, “What employment related claim(s) – personnel action(s),

incident(s), or event(s) caused you to file this complaint?,” Saenz wrote only,

“Disciplinary Action(Termination)” and listed the “date of occurrence” as October

31, 2017. Id. Although she concedes that she stated no other factual allegations

concerning her claims in the EEOC complaint, Saenz asserts in her response that,

two days after she filed the complaint, she emailed the VA Office of Resolution

Management to amend her complaint to add race discrimination. See doc. 10 at 3.4

However, the EEOC counselor never contacted Saenz or otherwise followed up with

her about this amendment, and she asserts that “[t]he [EEOC] investigation was done

without anybody talking to [her] about it.” Id.

       “[I]f an employee is hampered by the action of the agency . . ., he or she should

not   be    deemed      thereby     to    have        failed   to   comply   with     exhaustion

requirements.” Brown v. Snow, 440 F.3d 1259, 1264 (11th Cir. 2006). Saenz’s

newly-asserted allegations in her response, and her attached email correspondence,

raise a question of fact as to whether her attempt to amend her EEOC complaint was

“hampered by the action”—or, in Saenz’s case, non-action—of the EEOC. See id.;

Hicks v. ABT Assocs., Inc., 572 F.2d 960, 964 (3d Cir. 1978) (“Once the charging




4
  Saenz attaches a copy of her email to her contact at the VA Office of Resolution Management,
Kelley Schafer, which reflects that, on April 25, 2018, Saenz emailed Schafer, stating, among other
things, “Can I add race discrimination to my complaint or do you have to do it?” Doc. 10 at 9.
Schafer responded, “You can let you [sic] Case Manager know once assigned.” Id.
                                                 11
party has done all that he can reasonably do to amend his charge in accordance with

the Commission’s regulations, the statutory policy of providing the EEOC with an

opportunity to reconcile the grievance has been fulfilled.”); Khazzaka v. Univ. of

Scranton, No. 3:01CV211, 2001 WL 1262320, at *3 (M.D. Pa. Oct. 22, 2001)

(denying motion to dismiss where plaintiff alleged he “did not receive a response to

[his] attempt to amend” his EEOC complaint and did not hear from EEOC until

almost a year later). Whether Saenz’s attempt to amend was indeed “hampered” by

the EEOC is an issue for the parties to develop in discovery. Therefore, dismissal of

Saenz’s race discrimination claim would be premature.

      However, Saenz does not allege that she attempted to add her national origin

discrimination claim, or otherwise address the motion to dismiss this claim. See doc.

10. Accordingly, because Saenz’s EEOC complaint did not allege “national origin”

as a basis for discrimination, or otherwise allege facts concerning national origin,

this claim is not “within the scope of the EEOC investigation which can reasonably

be expected to grow out of the initial charges of discrimination.” See Francois v.

Miami Dade County, Port of Miami, 432 F. App’x 819 (11th Cir. 2011) (finding

plaintiff failed to exhaust administrative remedies for national origin discrimination

claim “because he did not check the box for national origin [in his EEOC complaint],

or allege any facts in the narrative section that could be construed to raise such a

claim of discrimination.”); Chanda, 234 F.3d at 1224-25 (finding that plaintiff failed


                                         12
to exhaust administrative remedies for national origin discrimination claim where

plaintiff’s form complaint only alleged disability discrimination and retaliation).

                      2. 45-Day Initial Contact Deadline

       Next, the VA contends that the Title VII discriminatory discharge claims fail

because Saenz failed to “initiate contact with a [EEOC] Counselor within 45 days of

the effective date of the [alleged discriminatory] action,” i.e. her discharge, as

required under EEOC regulations. See doc. 6 at 11-13; 29 C.F.R. § 1614.105(a)(1).5

Saenz concedes that she failed to initiate contact within 45 days after her discharge.

She contends, however, that she did not become aware of her discharge until more

than 45 days after her discharge, and could not have reasonably learned of her

discharge before then. See doc. 10 at 1-3. Moreover, she contends the VA

intentionally failed to inform her of her discharge. See id. at 2.

       “The district court is not required to defer to [an] EEOC determination, and it

must conduct a de novo review of the claims.” Danielle-DiSerafino v. Dist. Sch. Bd.




5
 The regulations provide, in part:
       (a) Aggrieved persons who believe they have been discriminated against on the
       basis of race, color, religion, sex, national origin, age, disability, or genetic
       information must consult a Counselor prior to filing a complaint in order to try to
       informally resolve the matter.
       (1) An aggrieved person must initiate contact with a Counselor within 45 days of
       the date of the matter alleged to be discriminatory or, in the case of personnel action,
       within 45 days of the effective date of the action.
29 C.F.R. § 1614.105. Because the alleged discriminatory act in this case is a “personnel action,”
Saenz had to initiate contact with a Counselor within 45 “of the effective date of” her discharge,
which was October 30, 2017. See id.
                                               13
of Collier Cty., Fla., 756 F. App’x 940, 944 (11th Cir. 2018); see Teemac v.

Henderson, 298 F.3d 452, 455 (5th Cir. 2002) (finding that EEOC determination

about equitable tolling of 45-day contact deadline is reviewed de novo by district

court). “Generally, when the claimant does not initiate contact within the 45–day

charging period, the claim is barred for failure to exhaust administrative remedies.”

Shiver v. Chertoff, 549 F.3d 1342, 1344 (11th Cir. 2008). Critically, however, §

1614.105 also provides a good-faith exception for a complainant’s failure to initiate

EEOC contact:

      The agency or the Commission shall extend the 45-day time limit . . .
      when the individual shows that he or she was not notified of the time
      limits and was not otherwise aware of them, that he or she did not know
      and reasonably should not have been [sic] known that the
      discriminatory matter or personnel action occurred, that despite due
      diligence he or she was prevented by circumstances beyond his or her
      control from contacting the counselor within the time limits, or for other
      reasons considered sufficient by the agency or the Commission.

29 C.F.R. § 1614.105(a)(2). This regulation codifies the doctrine of equitable tolling,

see Teemac, 298 F.3d at 455, whereby the party seeking tolling must prove “(1) that

he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” See Villareal v. R.J.

Reynolds Tobacco Co., 839 F.3d 958, 971 (11th Cir. 2016) (en banc). However,

“[e]quitable tolling ‘is an extraordinary remedy which should be extended only

sparingly.’” Bost v. Fed. Express Corp., 372 F.3d 1233, 1242 (11th Cir. 2004).

Similarly, a plaintiff may estop a defendant from asserting a failure-to-exhaust
                                          14
defense if she shows “the defendant has taken active steps to prevent [her]” from

complying with administrative deadlines or otherwise exhausting her administrative

remedies. See Smiley v. Alabama Dep’t of Transp., 778 F. Supp. 2d 1283, 1294

(M.D. Ala. 2011).

      In an apparent effort to pre-empt Saenz’s equitable tolling arguments, the VA

attached to its motion various emails, letters, and USPS and UPS tracking

information, indicating the VA attempted to contact Saenz and notify her of her

discharge while she was on leave. See docs. 6-1, 6-3, 6-4, 6-5. In particular, the

letters and tracking data indicate that a “Proposed Removal” letter, which stated the

VA would notify her of any potential discharge within 15 days of receipt, see doc.

6-5 at 17, was delivered to Saenz’s address on October 9, 2017, see id. at 19.

However, it is unclear from the proffered UPS “Certified Mail Receipt” whether or

when the October 24, 2017 removal letter, expressing the VA’s decision to discharge

Saenz effective October 30, 2017, see doc. 6-1 at 3, was delivered to the listed

mailing address, see doc. 6-1 at 7. In light of this uncertainty, and Saenz’s assertion

that she only received (and responded to) the VA’s April 2017 letter, which

threatened “disciplinary action, up to and including removal,” if she failed to provide

medical documentation by May 5, 2017, see doc. 10 at 2; see doc. 6-3 at 6, the court

cannot find at this juncture that equitable tolling is not warranted. Whether Saenz is

correct that Lassiter “purposely let the 45 days from [the date of her discharge] pass”


                                          15
without informing her of her discharge, doc. 10 at 2, or whether she acted

unreasonably in failing to keep the VA updated on her change of mailing address,

see id., are issues for another day. For now though, in lieu of considering matters

outside the pleadings, see Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir. 2005)

(noting that extrinsic documents may be considered on a motion to dismiss if they

are “central to the plaintiff’s claim” and their “authenticity . . . is not challenged.”),

the court will give the parties an opportunity to conduct discovery and to sufficiently

develop the record. Therefore, the motion to dismiss the discriminatory discharge

claims is due to be denied.

      IV. CONCLUSION AND ORDER

      For all these reasons, the VA’s motion to dismiss is GRANTED as to the

disability and national origin discrimination claims, and DENIED as to the race and

gender claims. Accordingly, the ADA claims and Title VII national origin

discrimination claims are DISMISSED. The VA’s answer as to the remaining

claims is due by September 13, 2019. This matter is SET for a Rule 16 Scheduling

Conference at 9:00 a.m. on September 19, 2019. Five minutes prior to the scheduled

call time, parties should dial 888-557-8511 and enter access code 4541204.

      DONE the 23rd day of August, 2019.


                                         _________________________________
                                                  ABDUL K. KALLON
                                           UNITED STATES DISTRICT JUDGE
                                           16
